Citation Nr: 0431023	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for tinea pedis and 
dyshidrotic eczema of the hands and feet, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from June 1945 to September 
1946, from October 1950 to October 1951, and from February 
1952 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 30 percent evaluation of 
bilateral tinea pedis and denied service connection for a 
skin condition of the hands.  An August 2001 rating decision 
granted service connection for the skin condition of the 
hands, now evaluated as a single disability with the existing 
skin disorder of the feet, and identified as tinea pedis and 
dyshidrotic eczema of the hands and feet.  The 30 percent 
evaluation was continued for the expanded skin disability.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's tinea pedis and dyshidrotic eczema of the 
hands and feet is not manifested by ulceration, extensive 
exfoliation, or crusting with systemic or nervous 
manifestations, or an exceptionally repugnant condition; nor 
is it manifest by more than 40 percent of the entire body or 
exposed areas affected, or constant or near-constant systemic 
therapy during any 12 month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
tinea pedis and dyshidrotic eczema of the hands and feet are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (prior to 
and from August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claim for increased rating for tinea pedis and dyshidrotic 
eczema of the hands and feet in the rating decision in the 
May 2001 rating decision, the June 2002 statement of the case 
(SOC), and a May 2004 supplemental statement of the case 
(SSOC).  The May 2004 SSOC discussed entitlement to a higher 
evaluation under criteria in existence when the veteran filed 
his claim for increased rating, and under new rating criteria 
for skin disorders implemented during the course of this 
appeal.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In an April 2001 
letter and in the May 2004 SSOC, VA informed the veteran that 
VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the veteran was 
not specifically told to give VA everything he had pertaining 
to his claim, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the content requirements of a VCAA notice has been fully 
satisfied.  Any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment, including private 
records and VA treatment records.  The veteran has not 
identified any additional records not already obtained.  The 
veteran was also provided the opportunity to present argument 
and evidence in hearings before a hearing officer at the RO, 
and before a Veterans Law Judge, which he declined.  VA 
provided examinations in February 2001 and in April 2004.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for an increased 
rating was received in October 2000.  An initial rating 
decision was made in May 2001.  Only after this rating did VA 
comply with the provisions of the VCAA and provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim for increased rating for 
tinea pedis and dyshidrotic eczema of the hands and feet, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran has 
not indicated and the evidence does not show that there is 
additional evidence which may substantiate the veteran's 
claim for increased rating; and the evidence shows that he is 
fully aware of the requirements for a higher evaluation.  As 
such, the Board concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  



Factual Background

The veteran was granted service connection for bilateral 
tinea pedis in an August 1996 rating decision.  That decision 
noted that he was treated for chronic athletes foot in 
service, and current records showed treatment for chronic 
tinea pedis.  A 30 percent rating was assigned.

In a May 1997 statement, the veteran claimed that his 
bilateral tinea pedis had now spread to his hands.  A 
February 1998 treatment record shows a diagnosis of 
dyshidrotic eczema of the hands and feet.  

In a February 2001 VA examination, the veteran indicated that 
he had had a hand problem since 1946 when he was in the 
military.  About once every two or three months he would have 
a problem with peeling, itching and tiny blistering of the 
skin of his hands.  The episodes would be quite variable, but 
mostly would not resolve quickly and usually last 10 days or 
more.  He stated that his hands would interfere with his work 
about twice a year.  He never had any problem with bleeding 
from the skin of his hands, and never had to be hospitalized.  
He lost time from work on three to five occasions in the last 
60 years, usually because of a foot problem rather than a 
hand problem.  He reported occasional treatment, once or 
twice a year for his skin problems.  The examiner noted the 
impression that the main problem was his feet, and that his 
hand problem had been an associated concern, but probably 
less troublesome.  On examination, the veteran did not have 
any lesion on the palm or the dorsum of either hand.  He 
stated that he did have a hand problem some 2 or 3 months ago 
and it lasted about a week.  His foot problems included a 
rough area of dyshidrotic eczema on the right big toe and 
right second toe and a similar area on the back of the left 
heel.  The examiner could not be sure that these lesions were 
related to the fungal infection, but noted that very often 
this problem was seen along with fungus infections.  
Regarding the connection between the hands and feet, he noted 
that the prevailing professional opinion was that hand 
problems often accompany tinea pedis.  He added that it was 
important to note that the veteran's problems were 
intermittent, and that they have not kept him from working 
much of the time at all, and had nothing to do with his 
retirement which was personal and voluntary.  Photographs of 
the hands and feet were submitted showing a skin disorder, 
apparently more severe on the feet than the hands.  In August 
2001, service connection was granted for the skin disorder of 
the hands, combined with the existing skin disorder of the 
feet, and reclassified as a single disability, tinea pedis 
and dyshidrotic eczema of the hands and feet. 

In an April 2004 VA examination, the veteran indicated that 
over the years, his skin problems had predominantly involved 
his feet more than his hands.  This would intermittently 
break out with blisters, and involve burning and itching.  
Currently he had recurring symptoms with his hands for the 
last three weeks with local itching.  He had a recurrent 
blister of his right big toe for the last four days.  He used 
topical over-the-counter cream to his feet and fingers at 
night and then a liquid gel to the areas involved in the 
morning.  Examination of the fingers showed thickening of the 
skin at the base of the nails.  There was no acute vesicular 
lesion.  There was no inflammation, redness or tenderness.  
Three was some thickening of the skin around the base of the 
nails without associated inflammatory component.  The feet 
showed moderate fungal infection of the toenails of both feet 
that were related to chronic fungal infection.  There was an 
ulceration about the lateral aspect of the right great toe, 
measuring a half a centimeter.  This was scabbed over, with 
surrounding scaling and thickening of the skin.  This was the 
only lesion that he currently had on his feet.  The veteran 
stated that his skin condition would come and go, bothering 
him intermittently.  He currently treated it with ointment at 
bedtime and with a liquid gel in the mornings, and had done 
this once a day over the last 12 months.  The percentage of 
exposed area would be less than two percent.  The percentage 
of the entire area would be less than three percent.  There 
was no acne or chloracne.  The fungus was superficial and not 
deep.  The diagnosis was fungus infection of the fingernails 
with minimal involvement and minimal symptoms, and fungus 
infection of the toenails bilaterally with moderate symptoms, 
but no significant disability.  Also noted was fungal 
ulceration and skin changes of the lateral aspect of the 
right great toe with minimal symptoms, four day duration with 
minimal disability. 

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

The veteran's tinea pedis and dyshidrotic eczema of the hands 
and feet is currently rated as a single skin disability under 
38 C.F.R. § 4.118, Diagnostic Code 7806 (Dermatitis or  
eczema).  During the pendency of this appeal, changes were 
made to the Schedule for Rating Disabilities for skin 
disorders, as set forth in 38 C.F.R. § 4.118.  Where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been  concluded, the Board must undertake a 
three-part analysis:  1) Determine whether the intervening 
change is more favorable to the veteran, which may require 
application of each version of the regulations to the facts 
of the case; 2) If the  amendment is more favorable, 
application of that provision to rate the disability for the 
periods from and after the effective date of the regulatory 
change; 3) Application of  the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory  change.  VAOPGCPREC 3-2000 (April 10, 
2000); 38 C.F.R. §  3.114(a) (2004).  For the reasons 
explained below, the Board finds that neither criteria is 
more favorable to the veteran.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. §  
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997);  
VAOPGCPREC 3-2000 (April 10, 2000); 38 C.F.R. § 3.114(a) 
(2003).  

Under the old criteria, Diagnostic Code 7806 provides a 10 
percent rating for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the new criteria, when the disorder covers less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and no more than topical therapy is 
required during the past 12-month period, a noncompensable 
rating is assigned.  A 10 percent rating is assigned when at 
least 5 percent, but less than 20 percent of the entire body 
is covered; or at least 5 percent, but less than 20 percent 
of exposed areas are affected; or intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is warranted for dermatitis or eczema, affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or for dermatitis or eczema that requires systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
disability rating is assigned for dermatitis or eczema, 
affecting more than 40 percent of the entire body or more 
than 40 percent of exposed areas, or for dermatitis or eczema 
that requires constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code  7806 (2004). 

Analysis

As an initial matter, the Board notes that this appeal 
originates from a notice of disagreement with a continuation 
of the level of disability assigned to the existing skin 
disorder, notwithstanding that the veteran's disability was 
expanded to include his hands.  His disability was expanded, 
but remained a single disability, tinea pedis and dyshidrotic 
eczema of the hands and feet.  The evaluation appealed was 
not from an initial assignment, but from a continuation of a 
rating assigned in an earlier evaluation.  As such, 
"staged" ratings during the appeal period are not for 
application and the present level of disability is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  

The veteran is currently rated 30 percent for tinea pedis and 
dyshidrotic eczema of the hands and feet.  Under the old 
criteria, a higher evaluation would require ulceration and 
exfoliation or crusting, and systemic or nervous 
manifestations, or a condition that is exceptionally 
repugnant.  While the recent VA examination did show the 
presence of an ulceration about the lateral aspect of the 
right great toe, measuring a half a centimeter, the criteria 
specifically require accompanying systemic or nervous 
manifestations, which are not shown.  Nor does the evidence 
show, or the veteran contend, that his condition is 
repugnant.  As such, the criteria for a higher evaluation 
under the old criteria are not met.  Under the new criteria, 
a higher evaluation would require more than 40 percent of the 
body involved or constant or near constant systemic therapy 
during the last 12 months.  In his most recent VA 
examination, the area of the body involved was no more than 
three percent, and his only medication was topical as opposed 
to internal or systemic.  Moreover, the examiner classified 
the veteran's skin disorder of the fingers as "minimal", 
and the severity with regard to the toenails and toes as 
"moderate."  This does not meet the criteria for the next 
higher evaluation under either the old or the new criteria.  
As such, neither is more favorable to the veteran.  The 
preponderance of the evidence is against a higher evaluation 
for tinea pedis and dyshidrotic eczema of the hands and feet.

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and 

against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt is not for 
application.  38 C.F.R. § 4.3.  


ORDER

An increased rating for tinea pedis and dyshidrotic eczema of 
the hands and feet is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



